DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 14 and 21 are allowable over the prior art of record. The closest prior art of record Liu et al. (U.S. Pub. No. 2017/0293725 A1), teaches identifying sentence embedding vector similar to the question embedding vector by applying matching process to the sentence embedding vector and question embedding vector. The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including the limitations being indicated in independent claims 1 and 14 as “assigning a weight to the word-vector, the weight assigned to the word-vector being inversely proportional to the probability of finding the word associated to the word-vector in the text” and claim 21 as “normalizing the sentence-vector, wherein said normalizing comprises projecting the sentence-vector on a precomputed sentence-vector and subtracting the result of said projection from said sentence-vector”.
Dependent claims 2, 4-13, 15, 17-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401.  The examiner can normally be reached on M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEN HOANG/Examiner, Art Unit 2168